Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  
On page 4, lines 3 and 5, replace “said model image” with “said specific model image”.
On page 4, line 5, replace “on said at least one destination image” with “to said at least one destination image”.
On page 4, line 16, replace “point of interests” with “point of interest”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A method for implementing augmented reality by transferring points of interest (PoI) from [[a]]one or more model [[image]]images to a destination image, the method comprising the step of creating a detection model starting from [[a model image]] the one or more model images on which a point of interest (PoI) is represented,
wherein the step of creating a detection model comprises the sub-steps of, for each model image of the one or more model images:
extracting a predefined group of keypoints (P1, Pn) from [[each]]said model image;

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Cao (NPL “GPU-accelerated feature tracking for 3D reconstruction”) discloses a GPU-accelerated feature tracking method that uses a fast keypoint detector and descriptor extractor, then performing matching by searching for the two nearest neighboring features of each matching descriptor and determining the confidence of the match with a ratio.
Holzer et al. (US PGPUB 20180165879) discloses tracking keypoints (“tracking points”) in a scene and the distances between them to track the direction of camera movement for the purposes of augmented reality.
Martini et al. (US PGPUB 20150187133) discloses generating a 3D map of a region by first determining a camera location with respect to a scene object using two initial camera images taken at two different positions, then, once the camera location in space, relative to the object is determined, with some or all of the features detected in common between those two 
Lowe et al. (NPL “Distinctive Image Features from Scale-Invariant Keypoints’) discloses an algorithm for the matching of features across images using a Gaussian function to identify potential interest points that are invariant to scale and orientation, and performs the feature matching across differences in scale such as 2 and 1/2.
 Neither Cao, Holzer, Martini, Lowe, nor any other prior art of record discloses 
for each point of interest (PoI), selecting a predefined subgroup of keypoints (P1, Pk) adjacent in spatial terms and selecting all the pairs (P1, P2) of said predefined subgroup of keypoints (P1, Pk) such that the following spatial relationships are valid: 
the distance (P1-P2) between a first keypoint (P1) and a second keypoint (P2) exceeds a first minimum threshold, and 
the ratio between the distance (P1-PoI) between a first keypoint (P1) and the point of interest (PoI) and the distance (P1-P2) between a first keypoint (P1) and a second keypoint (P2) is less than a second minimum threshold; 
calculating the angle value (P2, P1, PoI), measured at the vertex formed by the first keypoint (P1), between the segment joining the second keypoint (P2) and the first keypoint (P1) and the segment that joins the point of interest (PoI) and the first keypoint (P 1); 
the method comprising the further steps of: 
identifying a specific model image of said detection model in said at least one destination Page 3 of 6image on the basis of the value of the distance, measured on the basis of said keypoint descriptors, between each keypoint (P1, Pn) of said at least one destination image and the nearest keypoint (P1, Pn) of said  model image;
once said specific model image has been identified, transferring said at least one point of interest (PoI) of said model image on  said at least one destination image such that for each pair of keypoints (P1', P2') of said at least one destination image, which corresponds to a pair of similar keypoints (P1, P2) of said model image, a continuous probability distribution is made to identify the position of said at least one point of interest (PoI) on said at least one destination image through the values of said angle (P2, P1, PoI) and of said ratio between the distance (P1-PoI) between the first keypoint (P1) and the point of interest (PoI) and the distance (P1-P2) between the first keypoint (P1) and the second keypoint (P2),
wherein the argmax of the combination of said probability distributions identifies the position of said at least one point of interest (PoI) on said at least one destination image in the context of claim 1.  
Claims 2-6 are free from the prior art based on their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached at telephone number 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DIANE M WILLS/Primary Examiner, Art Unit 2619